DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant argues Nishamura only teaches the cited heat spreading layer is only disposed between two heat shrink layers 12 and does not teach the heat spreading layer is disposed over an outer surface of the heat shrink layer, the heat spreading layer is arranged at least partly between the electrically conductive lead and the heat shrink layer in a direction perpendicular to the outer surface of the heat shrink layer.
Examiner respectfully disagrees with Applicant’s assertion noting that under broadest reasonable interpretation, cross-linked polymer coated electric heater 13 reads on the instant limitation as the component is not embedded within heat shrink layer 12 but instead is disposed over the outer surface of the heat shrink layer and the cross-linked polymer coating is arranged between the wire and the heat shrink layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishamura et al (EP0008912 with references to the EPO paragraph numbers; cited in IDS).
Regarding Claim 1, Nishamura teaches a heat shrink component [0001], comprising:
a heat shrink layer (Fig. 1- heat shrinkable synthetic resin member 12); and
a heating unit in thermal contact with at least a part of the heat shrink layer and heating the heat shrink layer to a heat shrink temperature (Fig. 1- electric heater 13),
the heat shrink component having a first dimension in an expanded state and a second dimension in a shrunk state after heating, the first dimension is larger than the second dimension ([0001]- the heat shrinkable cover shrinks),
the heating unit including an electrically conductive lead heated by an electrical current flowing through the electrically conductive lead (Fig. 1- electric heater 13) and
a heat spreading layer arranged in thermal contact with the electrically conductive lead and distributing a heat generated by the electrically conductive lead (Fig. 1- electric heater 13 coated with cross-linked polymer distributed across heat shrink resin member 12),
the heat spreading layer is disposed over an outer surface of the heat shrink layer (Fig. 1- electric heater 13 disposed on top of one of the heat shrink layers 12), the heat spreading layer is arranged at least partly between the electrically conductive lead and the heat shrink layer in a direction perpendicular to the outer surface of the heat shrink layer (Fig. 1- electric heater 13 is coated with cross-linked polymer and is arranged at least partially between the wire of the electric heater and heat shrink layer 12).

Regarding Claim 2, Nishamura further teaches the heat spreading layer has a metal layer (Fig. 1- layer of metal wires of electric heater 13) and/or a plastic layer (Fig. 1- electric heater 13 distributed throughout heat shrink resin member 12) and/or a plastic layer with a metal coating ([0012]- electric heating member coated with cross-linked polymer is embedded into the resin member).

Regarding Claim 4, Nishamura further teaches the heat spreading layer at least partly encompasses the electrically conductive lead (Fig. 1- electric heater 13 is coated with cross-linked polymer) and the heat shrink layer (Fig. 1- electric heater 13 distributed throughout heat shrink resin member 12).

Regarding Claim 5, Nishamura further teaches the heating unit has a thermally insulating layer ([0025]- crosslinked polymer insulates the conductor).

Regarding Claim 6, Nishamura further teaches the electrically conductive lead is at least partly embedded within an embedding material (Fig. 1- electric heater 13 is coated with cross-linked polymer).

Regarding Claim 7, Nishamura further teaches the resin member may be selected from the group consisting of cross-linked ethylene polymers, for example, cross-linked polyethylene, cross-linked polyvinyl chloride, silicone rubbers, ethylene-propylene copolymer elastomers [0020] which are hot melt material thus meeting the instant limitation of the embedding material is an adhesive, a hot melt material, a mastic, or a lubricant.

Regarding Claim 8, Nishamura further teaches the heating unit is arranged on the outer surface of the heat shrink layer (Fig. 1- electric heater 13 is arranged on the outer surface of resin member 12).

Regarding Claim 9, Nishamura further teaches a compressing element, the electrically conductive lead is arranged between the compressing element and the heat shrink layer (Fig. 1- electric heater 13 is embedded between sheets of heat shrinkable resin 12).

Regarding Claim 10, Nishamura further teaches the compressing element presses the electrically conductive lead towards the heat shrink layer at least partly while the heat shrink layer is heated ([0025]- the heat shrinkable layers shrink when heat is applied).

Regarding Claim 11, Nishamura further teaches the compressing element includes a spring (Fig. 1- heat shrink resin member shrinks thus acting like a spring) and/or an elastomeric layer ([0020]- resin member may be an elastomer) and/or a second heat shrink layer (Fig. 1- electric heater 13 sandwiched between layers of resin member 12).

Regarding Claim 12, Nishamura further teaches copper wire is the most suitable material for the flexible conductor [0029] (copper has an electrical conductivity greater than 1*107 S/m) thus meeting the instant limitation of the electrically conductive lead has an electrical conductivity greater than 1*107 S/m.

Regarding Claim 13, Nishamura further teaches the heat shrink layer is formed at least partly as a sleeve with a longitudinal axis, the sleeve covering an electrical connection (Fig. 2- showing the resin cover as a cylindrical cover).

Regarding Claim 15, Nishamura further teaches the electrically conductive lead is a metal wire having a cross-section with a round, oval, or polygonal shape (Fig. 1- electric heater 13 is metal wires). 

Regarding Claim 16 and 17, Nishamura further teaches the electrically conductive lead and the heat spreading layer includes copper and/or aluminum ([0029]- flexible conductor 13 is preferably copper wire).

Regarding Claim 18, Nishamura teaches a method of assembling a heat shrink component [0001], comprising: 
providing a heat shrink component in an expanded state [0001], the heat shrink component including a heat shrink layer (Fig. 1- heat shrinkable synthetic resin member 12) and a heating unit in thermal contact with at least a part of the heat shrink layer (Fig. 1- electric heater 13), 
the heating unit including an electrically conductive lead (Fig. 1- electric heater 13) and a heat spreading layer arranged in thermal contact with the electrically conductive lead and distributing a heat generated by the electrically conductive lead (Fig. 1- electric heater 13 coated with cross-linked polymer distributed across heat shrink resin member 12), the heat spreading layer is disposed over an outer surface of the heat shrink layer (Fig. 1- electric heater 13 disposed on top of one of the heat shrink layers 12), the heat spreading layer is arranged at least partly between the electrically conductive lead and the heat shrink layer in a direction perpendicular to the outer surface of the heat shrink layer (Fig. 1- electric heater 13 is coated with cross-linked polymer and is arranged at least partially between the wire of the electric heater and heat shrink layer 12); 
connecting an electrical power source to the heating unit ([0025]- a high temperature is applied by means of a current passing through terminals 14 to heat shrink the heat shrinkable cover 10 after it has been applied to a joint between pipes or cables); and 
heating the heat shrink layer to a heat shrink temperature with the heating unit ([0025]- a high temperature is applied by means of a current passing through terminals 14 to heat shrink the heat shrinkable cover 10 after it has been applied to a joint between pipes or cables), the heat shrink component shrinking from a first dimension in the expanded state to a second dimension in a shrunk state, the first dimension is larger than the second dimension ([0001]- the heat shrink resin shrinks).

Regarding Claim 19, Nishamura further teaches an electric power fed into the electrically conductive lead is reduced over time during the heating step ([0069]- power is reduced over time).

Regarding Claim 21, Nishamura further teaches the embedding material is disposed on a side of the heat spreading layer opposite the outer surface of the heat shrink layer (Fig. 1- electric heater 13 is coated with cross-linked polymer thus the top side is disposed opposite the coating adjacent to the outer surface of the heat shrink layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishamura et al (EP0008912 with references to the EPO paragraph numbers) in view of Chomerics (GB1266422A).
Regarding Claim 14, Nishamura does not appear to explicitly teach the electrically conductive lead is an electrically conductive film.
Chomerics teaches an alternate heat shrink device (Page 1, Lines 11-25) comprising an electrically conductive film (Page 2, Lines 69-85) in order to form a lighter flexible seal that is effective as an electrical conductor (Page 2, Lines 42-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishamura to include an electrically conductive film as taught by Chomerics with reasonable expectation of success to form a lighter flexible seal that is effective as an electrical conductor (Page 2, Lines 42-45).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishamura et al (EP0008912 with references to the EPO paragraph numbers) in view of Horsma et al (US Pat 4421582).
Regarding Claim 20, Nishamura further teaches heating the heatshrink component to a temperature of at least 120°C ([0020]- describing appropriate polymers with a shrink temperature greater than 120°C ) during a heating time of 20 minutes or less ([0069]- heat was applied for about 20 minutes to fully shrink the film) but does not appear to explicitly teach the electrical power source provides a DC voltage that is below 60 V or an AC voltage of 25 V RMS.

Horsma teaches an alternative heat shrinking method wherein a battery that provides 12 to 36 volts of electrical current can be used as the power source (Col. 2, Lines 65-68) in order to provide sufficient heat to the article (Col. 5, Lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishamura to include a battery that provides 12 to 36 volts of electric power as taught by Horsma with reasonable expectation of success to provide sufficient heat to the article (Col. 5, Lines 1-5).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        10/18/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748